Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant has amended the claims yet failed to incorporate the intervening claims raising clarity and written description concerns.  For example. Claim 1 incorporates Cancelled Claim 4 but does not incorporate intervening Claim 2.  As a result, “increment, in response to losing outcomes of the game, and decrement the count” is both unclear because the particulars of Claim 2 are absent and raises new matter questions as incrementing based on losing outcomes and decrementing the count absent any particulars is not supported by the Specification.  However, decrementing the count in response to winning outcomes is supported.  The matter is also true for claims 7-10.  Separately, new claims depending on Claims 1 or 7, as in Claim 14 are also vague because the scope of the claim is unknown. However, these concerns will be easily remedied when the claims are amended to include the intervening claims.  To track this issue Examiner objects to the claims (below).

Claim Objections
3.	Claims 1-3, 7-9 and 14 are objected to because of the following informalities:  The amended claims failed to incorporate the intervening Claims 2 and 8 when the independent claims were drafted.  Additionally, current Claims 3 and 9 must be amended to reflect their dependency on their respective independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1 and 2 is maintained (See Non-Final Rejection 3/17/2022).

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 7 and 8 is maintained See Non-Final Rejection 3/17/2022).

Terminal Disclaimer
6.	The terminal disclaimer filed on 6/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,037,657 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejection has been withdrawn.

Allowable Subject Matter
7.	Claims 1-3, 7-9, and 14 are objected to as discussed above.  Claims 5-6, 11-13, 15-22 are allowable.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Pettite, nor other art made of record, does not count more rapidly or increment counts in response to losing outcomes while also decrementing counts in response to winning outcomes.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715